Citation Nr: 0123421	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  01-00 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than January 23, 
1991, for the grant of service connection for residuals of 
leech bites.  

2.  Entitlement to a rating in excess of 30 percent prior to 
April 8, 1997, for residuals of leech bites.  

3.  Entitlement to a rating in excess of 10 percent 
subsequent to April 7, 1997, for residuals of leech bites.  

(The issues of entitlement to service connection for 
disability manifested by rectal bleeding, disability 
manifested by paralysis of the neck and disability manifested 
by paralysis of the shoulders, all claimed as residuals of 
Agent Orange exposure, and the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a skin disorder, as a 
residual of Agent Orange exposure and if so, whether the 
reopened claim should be granted, are the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from January 1966 to January 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO granted service 
connection for residuals of leech bites effective January 23, 
1991.  In the same rating decision, the RO assigned a 30 
percent rating for residuals of leech bites effective from 
January 23, 1991, to April 7, 1997.  Further, the RO assigned 
a 10 percent rating for residuals of leech bites effective 
from April 8, 1997.  The veteran disagreed with the with the 
January 23, 1991, effective date for the grant of service 
connection, and he also disagreed with the initial ratings 
assigned by the RO for the leech bite residuals.  The RO 
issued statements of the case, and the veteran perfected his 
appeal as to these issues.  On a VA Form 9, received in 
January 2001, the veteran addressed the rating and effective 
date issues and indicated that he wants a travel Board 
hearing at the RO.  

The Board finds no indication in the record that a travel 
Board hearing has been scheduled or held, nor is there any 
indication that the veteran has withdrawn his request for 
that hearing.  To ensure full compliance with due process 
requirements, the case must be returned to the RO so that the 
requested travel Board hearing may be scheduled.  

The Board notes that during the pendency of this appeal there 
has been a change in the law brought about by the Veterans 
Claims Assistance Act (VCAA) of 2000, which is codified as 
amended at 38 U.S.C.A §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  As the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA with respect the issues listed on the title 
page, it would be potentially prejudicial to the appellant if 
the Board were to proceed with the case prior to such 
consideration by the RO.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, the 
Board will request that the RO ensure that notification and 
development action required by the VCAA is completed prior to 
scheduling the veteran for a travel Board hearing.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures codified at 
38 U.S.C.A §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) and implementing 
regulations (see 66 Fed. Reg. 45630-32 
(Aug 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159) are fully complied 
with and satisfied.  

2.  If any additional evidence is 
obtained pursuant to compliance with the 
VCAA, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC) for all 
issues in appellate status, and the 
veteran and his representative should be 
provided an appropriate period of time to 
respond.  

3.  Then, unless the benefits sought on 
appeal have been granted to the veteran's 
satisfaction, the RO should schedule the 
veteran for a Travel Board hearing. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


